                Case 18-10160-LSS             Doc 628       Filed 12/14/18        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                       Chapter 11

SCOTTISH HOLDINGS, INC., et al.,                            Case No. 18-10160 (LSS)

                          Debtors.1                         Jointly Administered


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON DECEMBER 18, 2018 AT 10:00 A.M. (ET)

RESOLVED/WITHDRAWN MATTERS

1.      Final Application of Ernst & Young LLP for Compensation for Services Rendered and
        Reimbursement of Expenses Incurred as Audit Services Provider for the Debtors and
        Debtors-In-Possession for the Period January 28, 2018 to the Plan Effective Date (D.I.
        560, Filed 10/31/18).

        Objection Deadline: November 21, 2018 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Filings:

        a)       Order Granting Final Application Of Ernst & Young LLP For Compensation For
                 Services Rendered And Reimbursement Of Expenses Incurred As Audit Services
                 Provider For The Debtors And Debtors-In-Possession for the period January 28,
                 2018 to the Plan Effective Date (D.I. 597, Entered 12/3/18).

        Status: An order has been entered regarding this matter. No hearing is necessary.

2.      Motion of HSCM Bermuda Fund Ltd. to (I) Enforce Stalking Horse Protections, (II)
        Direct Debtors to Pay Amounts Due to HSCM Bermuda Fund Ltd. as Expense
        Reimbursement Amount Under Stalking Horse Stock Purchase Agreement, and (III)
        Granting Related Relief (D.I. 591, Filed 11/27/18).

        Objection Deadline: December 11, 2018 at 4:00 p.m. (ET).

        Responses Received:

        Related Filings:



1
         The Debtors, along with the last four digits of their federal tax identification numbers, are as follows:
Scottish Holdings, Inc. (4408) and Scottish Annuity & Life Insurance Company (Cayman) Ltd. (3285). The
Debtors’ mailing address for purposes of these chapter 11 cases is 14120 Ballantyne Corporate Place, Suite 300,
Charlotte, NC 28277.
           Case 18-10160-LSS        Doc 628      Filed 12/14/18   Page 2 of 3

     a)     Notice of Withdrawal of Motion of HSCM Bermuda Fund Ltd. to (I) Enforce
            Stalking Horse Protections, (II) Direct Debtors to Pay Amounts Due to HSCM
            Bermuda Fund Ltd. as Expense Reimbursement Amount Under Stalking Horse
            Stock Purchase Agreement, and (III) Granting Related Relief (D.I. 606, Filed
            12/10/18).

     Status: This matter has been withdrawn without prejudice.

UNCONTESTED MATTER GOING FORWARD

3.   Debtors’ Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed.
     R. Bankr. P. 9019 (I) Authorizing Scottish Annuity and Life Insurance Company
     (Cayman) Ltd. to Enter into and Perform Under Recapture Agreement with Investors
     Heritage Life Insurance Company Effective as of November 30, 2018, and (II) Granting
     Related Relief (D.I. 593, Filed 11/29/18).

     Objection Deadline: December 11, 2018 at 4:00 p.m. (ET). Extended for the Official
     Committee of Unsecured Creditors (the “Committee”) pending resolution of its
     information request.

     Responses Received:

     a)     Informal Information Request from the Committee; and

     b)     Informal Information Request from Max Mailliet, as insolvency receiver for
            Scottish Financial (Luxembourg) S.á r.l. (“SFL”).

     Related Filings:

     a)     Debtors’ Motion for Entry of an Order Shortening Notice of Debtors’ Motion for
            Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363 and Fed. R. Bankr. P.
            9019 (I) Authorizing Scottish Annuity and Life Insurance Company (Cayman)
            Ltd. to Enter into and Perform Under Recapture Agreement with Investors
            Heritage Life Insurance Company Effective as of November 30, 2018, and (II)
            Granting Related Relief (D.I. 595, Filed 11/30/18); and

     b)     Order Granting Debtors' Motion for Entry of an Order Shortening Notice of
            Debtors' Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 363
            and Fed. R. Bankr. P. 9019 (I) Authorizing Scottish Annuity and Life Insurance
            Company (Cayman) Ltd. to Enter into and Perform Under Recapture Agreement
            with Investors Heritage Life Insurance Company Effective as of November 30,
            2018, and (II) Granting Related Relief (D.I. 598, Entered 12/3/18).

     Status: The Debtors have addressed the information request of SFL’s receiver and are in
     the process of addressing the Committee’s information request. The Debtors expect this
     matter to go forward on an uncontested basis.

QUARTERLY FEE APPLICATIONS

4.   Quarterly Fee Applications.

     Objection Deadline: N/A
                                           -2-
            Case 18-10160-LSS          Doc 628      Filed 12/14/18    Page 3 of 3


      Responses Received: None.

      Related Pleadings: See attached “Exhibit A”.

      Status: The hearing on this matter will go forward.

STATUS CONFERENCE

5.    Case Status Conference

      Objection Deadline: N/A

      Responses Received: N/A

      Related Pleadings: N.A

      Status: The Debtors intend to apprise the Court of the current status of the cases.

Dated: December 14, 2018          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                         /s/ Matthew B. Harvey
                                  Eric D. Schwartz (No. 3134)
                                  Gregory W. Werkheiser (No. 3553)
                                  Matthew B. Harvey (No. 5186)
                                  Paige N. Topper (No. 6470)
                                  1201 N. Market St., 16th Floor
                                  Wilmington, DE 19899-1347
                                  Telephone: (302) 658-9200
                                  Facsimile: (302) 658-3989
                                  eschwartz@mnat.com
                                  gwerkheiser@mnat.com
                                  mharvey@mnat.com
                                  ptopper@mnat.com

                                  - and -

                                  Peter Ivanick
                                  Lynn W. Holbert
                                  John D. Beck
                                  HOGAN LOVELLS US LLP
                                  875 Third Avenue
                                  New York, NY 10022
                                  Telephone: (212) 918-3000
                                  Facsimile: (212) 918-3100
                                  peter.ivanick@hoganlovells.com
                                  lynn.holbert@hoganlovells.com
                                  john.beck@hoganlovells.com

                                  Counsel for Debtors and Debtors in Possession




                                              -3-
